DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ramu (US 7,852,038).
Regarding claim 1,
Ramu discloses (fig. 3):
Energy recovery circuitry (Fig. 3, all elements) for an electric motor with a single phase winding (main phase winding, L1, L2, Col. 6:28-67), consisting of two coil sections (L1, L2) with central connection 

Regarding claim 2,
Ramu discloses (fig. 3):
wherein the buffered energy in the charged storage capacitor (Fig. 3, C2) generates an output voltage (Col. 7:49-Col. 8:15).

Regarding claim 4,
Ramu discloses (fig. 3):
wherein the output voltage  (Fig. 3, from C2)  serves as an input voltage for an application, circuitry or partial circuit that is independent of a machine voltage (can power capacitor C1, Col. 7:30-48).

Regarding claim 5,
Ramu discloses (fig. 3):
wherein the output voltage (output from C2) serves as a supply voltage for a driver circuit that controls the switching element (Col. 8:16-31).

Regarding claim 6,
Ramu discloses (fig. 3):
wherein the output voltage (Fig. 3, from C2) serves as a supply voltage for a reverse polarity protection (Col. 7:65-Col. 8:15).

Regarding claim 7,
Ramu discloses (fig. 3):
wherein a major part of the shutdown current from the coil section (Fig. 3, from L1 and L2) is diverted via an electrical power component (C2) that is connected in parallel to the switching element (in parallel with L1 and L2, Col. 7:65-Col. 8:15). Moreover, this is an inherent modification as shown in prior art of figure 2, where C2 is also parallel to Q1. 

Regarding claim 8,
Ramu discloses (fig. 3):
wherein each coil section (Fig. 3, L1, L21) has a cut-off current and the cut-off current of each coil section can be controlled (via T1, D5, and C2, Col. 9:58-Col. 10:22).

Regarding claim 11,
Ramu discloses (fig. 3):
wherein the switching element (Fig. 3, T1) is a field effect transistor (Col. 7:1-17).

Regarding claim 12,
Ramu discloses (fig. 3):
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramu (US 7,852,038) in view of Harris (US 5,075,610).

Regarding claim 3,
Ramu discloses the above elements from claim 2.
Ramu do not disclose:
wherein the voltage level of the output voltage is stabilized by a Z-diode connected in parallel to the storage capacitor.
However, Harris teaches (Fig. 4 or 5):
wherein the voltage level of the output voltage is stabilized by a Z-diode connected in parallel to the storage capacitor (Fig. 4 or 5, 232, Col. 9:38-65).
Regarding claim 3, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to take the Motor control circuit from the switched reluctance motor of Ramu that uses a diode to control the flow of energy to the coils (Col. 7:65-Col. 8:15) and utilize a zener diode to control the voltage as taught by Harris , Col. 9:38-65.  This would enable more precise control without increasing costs due to added parts. Furthermore, the parallel 

Regarding claim 9,
Ramu discloses the above elements from claim 7.
They do not disclose:
wherein the power component is a power Z-diode.
However, Harris teaches (Fig. 4):
wherein the power component is a power Z-diode (Fig. 4, 230, Col. 9:38-65).
Regarding claim 9, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to take the Motor control circuit from the switched reluctance motor of Ramu that uses a diode to control the flow of energy to the coils (Col. 7:65-Col. 8:15) and utilize a zener diode to control the voltage as taught by Harris , Col. 9:38-65.  This would enable more precise control without increasing costs due to added parts. Furthermore, the parallel connection of a zener diode will additionally have the advantage of noise filtering, thereby providing a more stable clean regulated voltage. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramu (US 7,852,038) in view of Kousokabe et al. (US 5,087,170).

Regarding claim 13,
Ramu discloses Fig. 3):
with an energy recovery circuitry (Fig. 3)


Electric centrifugal pump 
However, Kousokabe teaches (Fig. 3):
Electric centrifugal pump (Fig. 3, Col. 5:3-23)
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the switching reluctance motor motor and driver circuit from Ramu (Col. 7:65-Col. 8:15) and use it in place of the switching reluctance motor for an electric oil mist separator and centrifugal pump as taught by Kousokabe (Col. 5:3-23).  This would improve efficiency by recovering energy from the coils of the motor as taught by Ramu.

Regarding claim 14,
Ramu discloses Fig. 3):
with an energy recovery circuitry (Fig. 3)
They do not disclose:
Electric oil mist separator 
However, Kousokabe teaches (Fig. 3):
Electric oil mist separator (Fig. 3, Col. 5:3-23)
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the switching reluctance motor motor and driver circuit from Ramu (Col. 7:65-Col. 8:15) and use it in place of the switching reluctance motor for an electric oil mist separator and centrifugal pump as taught by Kousokabe (Col. 5:3-23).  This would improve efficiency by recovering energy from the coils of the motor as taught by Ramu.


10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramu (US 7,852,038) (referred to as Ramu 1) in view of Ramu 2 (US 9,054,567).

Regarding claim 10,
Ramu 1 discloses the above limitations from claim 7.
They do not disclose:
wherein the power component is a bipolar power transistor.
However, Ramu 2 teaches (Fig. 3):
wherein the power component (fig. 3, 324) is a bipolar power transistor (Col. 6:63-Col. 7:7).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the switching reluctance motor motor and driver circuit from Ramu 1 (Col. 7:65-Col. 8:15) and use a BJT in place of the capacitor in order to balance the voltage and package the device into a smaller form factor as taught by Ramu 2 (Col. 6:63-Col. 7:7).  This would improve efficiency by recovering energy from the coils of the motor as taught by Ramu (1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bose (US 4,707,650) – control system for a switched reluctance motor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.L./Examiner, Art Unit 2846  

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846